Citation Nr: 0028828	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right hand (minor), currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound to the right chest, Muscle Group II (minor), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO granted an increased 
evaluation to 20 percent for residuals of a gunshot wound to 
the right hand, effective February 24, 1994; continued the 
20 percent evaluation for residuals of a gunshot wound to the 
right chest of Muscle Group II; and granted entitlement to 
service connection for PTSD and assigned a 10 percent 
evaluation, effective February 24, 1994.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In April 1998, the Board remanded the claims to the RO for 
additional development and adjudicative actions.  
Specifically, the Board noted, in pertinent part, that the 
last time the veteran had been examined as to his service-
connected disabilities was in April 1994, and thus felt 
contemporaneous examinations were warranted.



Additionally, the Board noted that the criteria for 
evaluating both muscle injuries and psychiatric disorders had 
changed during the appeal period, and the Board found that 
the RO should review the veteran's claims under both the 
previous criteria and the amended criteria.

Finally, the Board found that the April 1994 examination as 
to the muscle injuries did not address the veteran's 
functional loss due to pain in compliance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the veteran is incarcerated.

The record reflects that the RO had the VA Medical Center 
schedule the veteran for the VA examinations in compliance 
with the Board's April 1998 remand without any special 
procedures so that the veteran, as an incarcerated veteran, 
would have the opportunity to be examined.  The veteran 
failed to report to the scheduled examination for obvious 
reasons.

VA has a statutory obligation to the veteran in the 
development of his claim or claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  In that regard, the Board notes that the duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that in a subsequent decision which affirmed 
this need to tailor assistance to incarcerated veterans, the 
Court explained that, "[W]here the Secretary has determined 
that the veteran is not available to participate in a VA 
examination under regular conditions, and in keeping with the 
'caution' of Wood, supra, a remand is required to provide the 
Secretary with another opportunity to fulfill his statutory 
duty to assist the appellant in developing the facts of his 
claim."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).



While VA does not have the authority under 38 U.S.C. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  Id. 

In the present case, the RO's effort of simply having the VA 
Medical Center send the veteran a notification of a date and 
time for his examinations while he was incarcerated clearly 
does not meet VA's duty to assist incarcerated veterans.  See 
Wood and Bolton, both supra.  Significantly, no attempt 
appears to have been made to examine the veteran at the 
correctional facility where he is incarcerated.

Prior to making special arrangements to have the veteran 
examined, the RO should ascertain whether the veteran remains 
incarcerated at the Department of Corrections in Pine Bluff, 
Arkansas.  If so, then it should tailor its assistance to 
meet the peculiar circumstances of confinement.

In light of the foregoing, the case is REMANDED for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request him to furnish the 
names, addresses, and approximate dates 
of treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
gunshot wounds of the right hand and 
chest, and PTSD.  




After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified which have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist to include on a 
fee basis if necessary to determine the 
current nature and extent of severity of 
his gunshot wound residuals of the right 
hand and right chest.  

The claims file, copies of the criteria 
for rating muscle injuries and under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims fact was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

Range of motion testing of all 
appropriate joints, to include the 
fingers should be accomplished, to 
include specific active and passive range 
motion of all joints of the right hand 
including how close to the medial 
transverse fold of the palm each finger 
can be flexed.  

In addition, in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) 
and in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995) and Johnson v. 
Brown, 9 Vet. App. 7 (1997), the 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain in 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups.  

If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  All 
findings, opinion, and bases therefor 
should be set forth in a detailed report.  
Any opinions expressed as to the severity 
of the veteran's gunshot wounds of the 
right hand and chest must be accompanied 
by a complete rationale.

3.  The veteran should then be scheduled 
for a VA special psychiatric examination 
to include on a fee basis if necessary to 
determine the nature and extent of 
severity of his PTSD.  The claims file, a 
copy of the previous and amended criteria 
for rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each of the 
disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder other than PTSD is 
or are found on examination, the examiner 
should offer an opinion as to whether any 
such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  Any necessary 
special studies, including psychological 
testing, should be accomplished.  

The examiner should assign a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders.  It is imperative that 
the examiner explain the meaning of the 
numerical score assigned, as it relates 
to social and industrial adaptability.  
If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate disorder.  The 
examiner should express an opinion as the 
effect of PTSD on the veteran's ability 
to obtain and retain a substantially 
gainful occupation.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for residuals of a 
gunshot wound to the right hand and right 
chest, as well as an initial increased 
evaluation for PTSD.  

Consideration should specifically be 
given to the amendments to the regulatory 
criteria pertaining to the evaluation of 
psychiatric and muscle injuries which 
became effective respectively on November 
7, 1996, and July 3, 1997, respectively, 
and apply to the veteran's claims the 
regulatory criteria more favorable to 
him.  Karnas, 1 Vet. App. at 313.  The RO 
should also document consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) 
with respect to all disabilities at 
issue, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000) with respect to the gunshot 
residuals of the right hand, and 
Fenderson v. West, 12 Vet. App. 119 
(1999), pertaining to initial grants of 
service connection and assignment of 
"staged ratings" with respect to PTSD.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


